FLETCHER, Chief Judge
(dissenting):
I am constrained to disagree with the majority herein. I cannot find support for a variance from the common law rule on lesser included offenses, due to some unique necessity found in the military society.1
The common law rule2 finds codification in Fed.R.Crim.P. 31(c):
(c) Conviction of Less Offense. The defendant may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein if the attempt is an offense.
Reason tells me that when two parties enter into a contract to sell, or a contract of sale for heroin, it anticipates delivery either immediately or at a contracted time certain in the future. Therefore, delivery is necessarily included in the charge of sale.
I would affirm the decision of the United States Army Court of Military Review.

. United States v. Fruscella, 21 U.S.C.M.A. 26, 44 C.M.R. 80 (1971); United States v. Maginley, 13 U.S.C.M.A. 445, 32 C.M.R. 445 (1963).


. Keeble v. United States, 412 U.S. 205, 93 S.Ct. 1993, 36 L.Ed.2d 844 (1973).